DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
Applicant submits that Wigren fails to teach obtaining an initial vertical surface model; and translating and scaling the initial vertical surface model to provide a new vertical surface model.
In response to applicant’s argument:
obtaining an initial vertical surface model (first format represents AECID positioning data) for cells in a cellular communications network ([0053] position data obtained by adaptive enhanced cell ID (AECID) fingerprinting, i.e. where the first format represents AECID positioning data); and 
translating and scaling the initial vertical surface model to provide a new vertical surface model (Fig.6, [0059] first positioning data of a first format in three dimensions is provided. The first format represents a polygon with corner points. The corner points have coordinates in three dimensions. As mentioned above, in a particular embodiment, the polygon with corner points can be the result of an AECID procedure. The first positioning data is transformed in step 220 into second positioning data of a second format. The second format represents the first positioning data as a representation of an elliptic cylinder. The elliptic cylinder is centered around a centre point and has an elliptic base in a base plane, [0070], [0079], [0090] scaling and [0082]-[0083] translating).
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-19, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wigren (US 20130210458).
Considering claim 13, Wigren teaches a method for determining a translated and scaled vertical surface model for cells in a cellular communications network, comprising: 
obtaining an initial vertical surface model (first format represents AECID positioning data) for cells in a cellular communications network ([0053] position data obtained by adaptive enhanced cell ID (AECID) fingerprinting, i.e. where the first format represents AECID positioning data); and 
translating and scaling the initial vertical surface model to provide a new vertical surface model (Fig.6, [0059] first positioning data of a first format in three dimensions is provided. The first format represents a polygon with corner points. The corner points have coordinates in three dimensions. As mentioned above, in a particular embodiment, the polygon with corner points can be the result of an AECID procedure. The first positioning data is transformed in step 220 into second positioning data of a second format. The second format represents the first positioning data as a representation of an elliptic cylinder. The elliptic cylinder is centered around a centre point and has an elliptic base in a base plane, [0070], [0079], [0090] scaling and [0082]-[0083] translating).
Considering claim 14, Wigren further teaches the new vertical surface model ([0102], [0135]-[0144]). 
Considering claim 15, Wigren further teaches wherein using the new vertical surface model comprises using the new vertical surface model to compute a three dimensional position of a wireless device ([0102], [0135]-[0144]).
Considering claim 16, Wigren further teaches wherein both the vertical surface model and the initial vertical surface model are models of, for each cell j of one or more cells in the cellular communications network, altitude, z, at points within an interior of a polygon that represents the cell j ([0091]-[0097]). 
Considering claim 17, Wigren further teaches wherein both the vertical surface model and the initial vertical surface model are based on polygon corners of the polygon in the horizontal plane augmented with vertical information for each corner of the polygon ([0102], [0135]-[0144]). 
Considering claim 18, Wigren further teaches wherein the vertical surface model is further based on a translation vector and a scaling matrix ([0135]-[0144]). 
Considering claim 19, Wigren further teaches wherein the vertical surface model is further based on virtual points on three dimensional line segments between the augmented corners of the polygon ([0102], [0135]-[0144]). 
Considering claim 22, Wigren further teaches wherein the method is performed by a positioning node (Fig.5B). 
Considering claim 25, a positioning node in a cellular communications network, the positioning node comprising: 
a network interface; and 
processing circuitry configured to cause the positioning node (Fig.5B) to: 
obtain an initial vertical surface model (first format represents AECID positioning data) for cells in a cellular communications network ([0053] position data obtained by adaptive enhanced cell ID (AECID) fingerprinting, i.e. where the first format represents AECID positioning data); and 
translate and scale the initial vertical surface model to provide a new vertical surface model (Fig.6, [0059] first positioning data of a first format in three dimensions is provided. The first format represents a polygon with corner points. The corner points have coordinates in three dimensions. As mentioned above, in a particular embodiment, the polygon with corner points can be the result of an AECID procedure. The first positioning data is transformed in step 220 into second positioning data of a second format. The second format represents the first positioning data as a representation of an elliptic cylinder. The elliptic cylinder is centered around a centre point and has an elliptic base in a base plane, [0070], [0079], [0090] scaling and [0082]-[0083] translating).
Allowable Subject Matter
3.	Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 1-8, 11 are allowed.
	Wigren (US 20130210458) teaches a method, performed in a positioning node of a wireless communication system, for positioning reporting in the wireless communication system comprises providing of first positioning data of a first format in three dimensions. The first format represents a polygon with corner points. The corner points have coordinates in three dimensions. The first positioning data is transformed into second positioning data of a second format. The second format represents the first positioning data as a representation of an elliptic cylinder that is centered around a centre point and has an elliptic base in a base plane. The second positioning data is reported over an interface of the wireless communication system. 
Schulters, Gerhard (EP 1454163 B1) teaches a communication system comprising a first transceiver and a second transceiver which are bi-directionally coupled via a transmission channel. A device measures the signal propagation time (tR) via the transmission channel, for example by means of an active radar, in order to limit the range of the communication system in such a way that the transmission of user data between the first and second transceiver can be influenced according to the current distance (d) from one transceiver to the other.
Ochler et al. (US 20120326923) teaches a base segment includes at least four transmitters. Each transmitter is provided with a base antenna and the base antennas are positioned relative to each other at known distances. A user segment is provided on a user structure, the user segment including at least one receiver, at least one user antenna connected to the receiver, and a processing unit connected to the receiver. The receiver and each of the transmitters together form distance measuring units and the processing unit is adapted to calculate the relative three-dimensional position data of the user structure with respect to the base structure on the basis of distance data obtained from the distance measuring units.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “obtaining a plurality of measurements for a wireless device, the plurality of measurements being Time Difference of Arrival, TDOA, related measurements; and computing a three dimensional position of the wireless device using the plurality of measurements and a vertical surface model, wherein the vertical surface model is a translated and scaled version of an initial vertical surface model.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641